Citation Nr: 0008257	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151.

3.   Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1935 to 
November 1964.  He died on May [redacted], 1998.  The 
appellant is his surviving spouse.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1151 
and eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35 were denied.  In the August 1998 rating 
action, a claim of entitlement to service connection for the 
cause of the veteran's death was also denied.  The appellant 
filed a timely Notice of Disagreement as to the denial of the 
claims.  The Board has construed the appellant's substantive 
appeal, which was also timely filed, as covering all three of 
the issues which were denied in the August 1998 rating 
action.

The record reflects that while the veteran was alive, he was 
represented by a veterans service organization, Disabled 
American Veterans (DAV).  In a January 1999 informal hearing 
presentation, this fact was noted by DAV; it was also stated 
that the appellant had not executed a power of attorney in 
favor of DAV, or any other representative.  In February 1999, 
the Board wrote to the appellant, providing her with an 
opportunity to name a representative; the appropriate form to 
do so was provided.  She was advised that she had 30 days 
from the date of the correspondence to elect a representative 
and that if she did not respond, it would be assumed that she 
did not desire representation.  The appellant did not respond 
within 30 days following the date of that correspondence, did 
not complete the form provided and did not subsequently 
indicate that she wished to have representation.  The Board 
concludes that the appellant does not desire to be 
represented in this matter.

In February 2000, the appellant wrote to the Board.  Her 
letter was reiterative of previous communications with VA and 
did not contain any pertinent evidence or argument.  
Accordingly, the Board does not believe that this case should 
be remanded to the RO for consideration of this letter.  See 
38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran died in May [redacted], 1998 of pneumonia, due 
to hip fracture (due to osteoporosis), due to or as a consequence 
of cerebrovascular accident.  There was no autopsy performed.

2.  At the time of the veteran's death, service connection 
was in effect for chronic low back pain, for which a 40 
percent evaluation was in effect; a disability of the dorsal 
spine, for which a 20 percent evaluation was in effect; and 
for a deviated nasal septum, for which a noncompensable 
evaluation was in effect.  A 50 percent combined evaluation 
was in effect from October 1995.

3.  The veteran was under care by VA from 1997 to 1998, 
during which time he was hospitalized and treated for 
conditions including a seizure disorder, hypothyroidism, 
spinal stenosis, dementia, pneumonia, congestive heart 
failure, coronary artery disease, and degenerative joint 
disease of the hips. 

4.  In May 1998 the veteran fractured his right hip. He was 
subsequently hospitalized and treated by VA in May 1998.

5.  There has been no competent medical evidence provided nor 
has there been any specific argument presented which 
establishes or even suggests that the veteran incurred 
chronic pneumonia or osteoporosis of the hips during service 
or to a compensable degree within one year after service, nor 
does any evidence indicate that pneumonia or osteoporosis of 
the hips resulted from any service-connected disability, nor 
is it shown that the veteran's death primarily due pneumonia 
and secondarily due to osteoporosis of the hips, was in any 
way related to any incident, injury or disease incurred or 
aggravated during active service.

6.  No competent evidence has been presented which 
establishes or even suggests that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care caused 
or contributed substantially or materially to cause the 
veteran's death.

7.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to DIC compensation for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 as 
a result of VA hospitalization or medical treatment is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to dependents' educational 
assistance  pursuant to Title 38, United States Code, Chapter 
35 is without legal merit.  38 C.F.R. § 3.105(a) (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends argues that the veteran's 
death was the result of medical care received at a VA medical 
center (VAMC).  She maintains that he underwent hip surgery 
in May 1998 from which he never fully recovered due to the 
"bad care" he received at the hands of VA.  In the 
alternative, in her June 1998 application for DIC benefits, 
she also maintained that the veteran's death was due to his 
service, including service-connected disabilities.  In 
addition, she is seeking eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  A factual 
background pertinent for all three claims will be presented 
herein and a separate analysis of each claim will follow. 

Factual Background

A review of the veteran's service medical records shows 
evidence of disabilities of the lumbar and dorsal spines and 
the nose.  Disabilities of the hips and neurological problems 
were not documented therein or upon the separation 
examination conducted in 1964.  

A VA examination conducted in October 1987 indicated that in 
1984 the veteran had a left total hip replacement.  That 
examination report also indicated that in 1986, the veteran 
had a sudden onset of paralysis of both arms and legs which 
was diagnosed as Guillain Barre syndrome.  Diagnoses included 
degenerative joint disease of the hips bilaterally with left 
total hip replacement. 

VA medical records dated from October 1997 until the 
veteran's death on May [redacted], 1998 are of record.  The 
records showed that the veteran was admitted to a VAMC for respite 
care in the geriatric unit from October 31, 1997 to November 
12, 1997.  At that time the record indicated that the veteran 
was 84 years old and had multiple medical problems.  Upon 
admission, the veteran complained of having three to four 
falls over the past three months.  Final diagnoses which 
included respite care; seizure disorder; chronic inflammatory 
myelinating polyradiculonphropathy; hypothyroidism; second 
degree AV block, status post pacer placement in July 1994; 
spinal stenosis with chronic back pain; dementia; 
degenerative joint disease of the hips and congestive heart 
failure.  

VA medical records also showed that the veteran was admitted 
to a VAMC on December 20, 1997 for possible pneumonia and 
mental status changes.  While hospitalized the veteran was 
evaluated for mental status changes, hypothyroidism, 
incontinence, hyponatremia, urinary tract infection, 
deconditioning, congestive heart failure, hypertension, 
ophthalmology, neuropathy, spinal stenosis, anemia and for a 
seizure disorder.  The veteran was discharged home on January 
7, 1998 with primary care from his wife as well as home 
health aides.  It was noted that the veteran would be 
admitted to a nursing home following discharge.  

On February 28, 1998, the veteran was again hospitalized due 
to mental status changes.  It was noted that the veteran's 
mental status was declining and that he had exhibited slurred 
speech as well as confusion during the previous week.  The 
VAMC contacted the nursing home which was caring for the 
veteran and learned that his mental status had gradually 
declined during the previous two weeks and that it had 
significantly decreased during the last 24 hours.  The 
veteran was treated for a fever, cough and mental status 
changes in addition to his long term problems which were 
treated during earlier hospitalizations.  Following treatment 
the veteran was discharged to the nursing home on March 4, 
1998 for routine nursing care.  The discharge summary 
indicated that the veteran's wife was unhappy with the care 
at the nursing home and had decided to take the veteran home 
to receive home care.  


The veteran was again admitted for VA hospitalization on 
March 8 1998 with complaints of diarrhea for 4 days, cough, 
fever, hypotensiveness and decreased mental status.  While 
hospitalized the veteran was treated for gastro-intestinal, 
cardiovascular, renal, pulmonary and hematological 
conditions.  The veteran was discharged on March 23, 1998 
with a diagnosis of chronic diarrhea of unknown etiology and 
chronic severe aspiration pneumonia.  The discharge summary 
indicated that the veteran's life expectancy was less than 
one month and that the primary goal of the family was to keep 
him comfortable and not to seek aggressive medical treatment.  

The veteran was readmitted for VA hospitalization on May 9, 
1998 following a fall injuring the right hip on the evening 
of May 9, 1998.  The medical records indicated that the 
veteran had improved significantly during the subsequent 
weeks to the point that he felt well enough to take a walker 
and start ambulating and that after taking several steps, he 
fell onto his right side hitting his hip and elbow.  It was 
noted that the veteran had not ambulated much in the past 
several years secondary to his severe myelinating neuropathy.  
A VA operative report dated on May 13, 1998 revealed that the 
veteran, who was 85 at this time, was living in a nursing 
care center.  It was noted that he had Guillain-Bare syndrome 
and had not been able to walk for several years but was 
standing up in order to transfer to a wheelchair when he fell 
onto his right hip and sustained a hip fracture.  Informed 
consent was obtained and a right hip percutaneous pinning 
with three cannulated 7.3 screws was performed.  It was noted 
that the veteran tolerated the procedure well and that there 
were no complications.  The veteran's postoperative condition 
was described as stable.  The discharge summary indicated 
that the veteran was discharged to a nursing home in good 
condition on May 18, 1998.



VA medical records also include an orthopedic clinic note 
dated May 28, 1998, at which time the veteran was seen due to 
hip pain.  The history indicated that the veteran had 
multiple medical problems including pneumonia in February 
1998 and a right hip fracture in May 1998.  It was noted that 
following his May 1998 hospitalization he had not fallen, but 
had had some significant seizures.  It was also noted that he 
had experienced strokes and had lost the ability to speak.  
The report indicated that he had been on morphine, but by his 
wife's report, not enough.  Upon physical examination, the 
veteran was unable to speak.  Although he was rousable, he 
was quite gaunt and pale.  X-ray films of the right hip 
showed a fracture of the femur through the screw hole with 
varus angulation.  The report indicated that the veteran had 
a fracture below the percutaneous screws placed for the hip 
fracture.  It was noted that it was not certain when this 
happened but that it may have happened with his seizure.  It 
was noted that it did not appear that the veteran's mental 
status and responsiveness had significantly declined since he 
was last seen.  It was noted that the veteran's condition was 
quite critical and that therefore treatment for the hip might 
not be advisable.  

The veteran's terminal hospitalization report is also of 
record.  The report indicated that when seen in the 
orthopedic clinic on May 28, 1998 for follow-up care, a new 
fracture was shown below the right hip fracture which was 
treated in May 1998.  The report indicated that since his 
hospitalization in mid-May 1991, the veteran had suffered 
from seizures and a cerebrovascular accident which resulted 
in dysphagia and right sided hemiparesis.  Also reported were 
symptoms of increased cough and fever and increased right hip 
pain.  Upon admission, the veteran was severely debilitated.  
It was noted that his recent cerebrovascular accident had 
left him incapacitated and unable to speak, walk or provide 
daily for himself.  The report indicated that because of the 
veteran's numerous co-morbid medical conditions, orthopedic 
surgery felt that treatment of the new fracture should 
involve pain management only.  It was noted that end of life 
issues were discussed and that the veteran's family requested 
no life prolonging measures.  The veteran died on May [redacted], 
1998.  The cause of death was listed as pneumonia with 
contributing causes including seizure disorder and 
cerebrovascular accident.  

According to the death certificate, the veteran died in May 
1998 at the age of 85 of pneumonia due to hip fracture (due 
to osteoporosis) due to or as a consequence of cardiovascular 
accident.  There was no autopsy performed.

At the time of the veteran's death, service connection was in 
effect for chronic low back pain, for which a 40 percent 
evaluation was in effect; a disability of the dorsal spine, 
for which a 20 percent evaluation was in effect; and for a 
deviated nasal septum, for which a noncompensable evaluation 
was in effect.  Those claims had been evaluated by the RO in 
April 1998, just prior to the veteran's death.

In June 1998, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued benefits by a Surviving Spouse or Child.  
Therein she indicated that she was claiming that the cause of 
the veteran's death was due to service.  Specifically, she 
stated that the veteran's death was related to the medical 
care she received at a VAMC.  She indicated that he had 
undergone hip surgery during the first part of May 1998 and 
had never fully recovered because of the bad care he 
received.  

By rating action of August 1998, the RO denied the claims of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, entitlement to service connection for the cause of 
the veteran's death and entitlement to eligibility to 
Dependents Educational Assistance under 38 U.S.C. Chapter 35.  


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Pertinent Law and Regulations

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for DIC benefits.  See 38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain diseases, including 
cardiovascular-renal disease may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 
3.307, 3.309 (1998).

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1999).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Analysis

In general, in order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incidence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For service connection for the cause of death of 
a veteran, the first requirement, evidence of a current 
disability, is met by evidence of the veteran's death.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).

The evidence does not reflect, nor does the appellant 
specifically contend, that either the primary cause of the 
veteran's death, pneumonia, or the contributory causes of his 
death, a hip fracture due to osteoporosis and cerebrovascular 
accident, were incurred during service or within a year 
following the veteran's discharge from service.  Similarly, 
she has not presented any argument or competent medical 
evidence to the effect that an etiological nexus exists 
between the veteran's service or his service connected 
disabilities, and the cause of the veteran's death.

The lone support for the appellant's contentions is 
apparently her own belief that the veteran's death was due to 
service or a service-connected disability, as was maintained 
in her original application for DIC benefits filed in June 
1998.  However, the record does not reflect that the 
appellant, herself, possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App. at 93.  
Therefore, the appellant's statements and beliefs are 
insufficient to well-ground the claim.

The appellant has neither provided nor identified any medical 
evidence to support her claim that the veteran's death was 
related to his period of service or to a service connected 
disability in any way.  As is the case here, absent competent 
medical evidence of a causal nexus linking the veteran's 
death to his period of service or a service connected 
disability, the claim for service connection for the cause of 
the veteran's death is not well-grounded and must be denied.  
See Caluza v. Brown, 7 Vet. App. 506.

Entitlement to benefits under 38 U.S.C.A. § 1151 for death 
resulting from treatment rendered by the Department of 
Veterans Affairs.

Pertinent Law and Regulations

Entitlement to death compensation established under 38 
U.S.C.A. § 1151 and DIC under chapter 13 of title 38 of the 
United States Code are awarded for a qualifying additional 
disability or qualifying death of a veteran in the same 
manner as if such additional disability or death were service 
connected.  See 38 U.S.C.A. § 1151.

The applicable statute, 38 U.S.C.A. § 1151, currently 
provides that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected if the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care.  See also 38 C.F.R. § 3.358 (1999).

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 1997, 
VAOGCPREC 4-97 concluded that all claims for benefits under 
38 U.S.C. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date. 

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
Here, however, the death claim under 38 U.S.C.A. § 1151 was 
not pending during a change in the law.  The veteran died and 
the claim was clearly filed well after October 1, 1997, and, 
thus, the claim must be adjudicated under only the current 
interpretation of 38 U.S.C. § 1151, which provides that a 
showing of fault on the part of VA is required.

Analysis

The appellant maintains that the veteran's death was the 
result of medical care received at a VAMC.  She maintains 
that he underwent hip surgery in May 1998, shortly before his 
death, from which he never fully recovered due to the bad 
care he received.  More specific contentions were not made.  

In order warrant entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, the veteran's death must have been caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care.

Significantly, there is no competent medical evidence of 
record which establishes or even suggests that the veteran's 
death was caused or hastened by hospital care furnished by 
VA.  In particular, with respect to the hip surgery which the 
veteran underwent in May 1998, there has been no evidence 
presented which reflects that the veteran's death was in any 
way due to or hastened by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in providing that or any other treatment.  

The Board points out that the principal cause of the 
veteran's death was due to pneumonia, a condition which the 
veteran had developed as early as December 1997 and for which 
he was hospitalized several months prior to the hip fracture 
which was sustained in May 1998 and treated by VA at that 
time.  The Board also notes that when the veteran was 
admitted for VA hospitalization in March 1998 at which time 
he was treated for severe pneumonia, the discharge summary 
indicated that the veteran's life expectancy was less than 
one month at that time due to many co-existing medical 
conditions.  This finding was made more than a month prior to 
the veteran's hip fracture sustained in May 1998.  This 
evidence supports a conclusion that care provided by VA in 
May 1998 for the veteran's right hip fracture did not 
contribute materially or substantially to the veteran's cause 
of death and that his death was foreseeable even prior to the 
VA treatment alleged by the appellant to have contributed to 
or caused the veteran's death.  

The death certificate indicated that a hip fracture due to 
osteoporosis was a contributory cause of the veteran's death.  
However, neither the right hip fracture which the veteran 
sustained in May 1998 nor the osteoporosis identified on the 
death certificate were incurred as a result of VA medical 
treatment provided in May 1998.  The evidence reflects that 
the fall which resulted in the right hip fracture occurred in 
a nursing care center, not at a VA facility.  The appellant 
does not contend otherwise.  The evidence further reflects 
that the veteran's osteoporosis existed many years prior to 
VA treatment as not related to such treatment.  Those records 
also showed that the veteran had Guillain-Bare syndrome and 
had not been able to walk for several years.

The Board has considered the statements of the appellant as 
to her belief that the veteran's death was due to or hastened 
by VA medical treatment.  Although the Board has no reason to 
doubt her sincerity, these statements are not competent 
medical evidence with regard to this issue.  There is no 
evidence that she has the requisite medical expertise to 
enter a medical judgment as to any relationship between the 
treatment provided by VA, specifically in May 1998, and his 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1151 is not well grounded because 
no competent evidence has been presented which establishes or 
even suggests that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care caused or contributed 
substantially or materially to cause the veteran's death.  
Therefore, the claim is denied.

Additional Matters

Because the appellant's claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 are not well-grounded, 
VA is under no duty to further assist her in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93.  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA is not on notice of any other known and existing 
evidence which would make the adjudicated service connection 
claim plausible.  

The Board's decision serves to inform the appellant of the 
kind of evidence which would be necessary to make her claims 
well-grounded; namely competent medical evidence of a link 
between the immediate or underlying causes of the veteran's 
death and his military service or a service connected 
disability; and/ or evidence that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care caused 
or contributed substantially or materially to cause the 
veteran's death.

Entitlement to Dependents' Educational Assistance Under 38 
U.S.C.A. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent total service-connected disability 
at the time of his death, and, as decided above, the 
appellant has not shown that the cause of the veteran's death 
was service-related.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
dependents' educational assistance under Chapter 35, Title 
38, United States Code. 38 U.S.C.A. §5107; 38 C.F.R. § 3.807.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.

A well grounded claim not having been submitted, entitlement 
to DIC benefits based on the provisions of 38 U.S.C.A. § 1151 
are denied.

The claim for entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit, and is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

